NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1472-20
STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

RASHEED M. PHILLIPS,

     Defendant-Respondent.
_________________________

                   Argued June 1, 2021 – Decided June 15, 2021

                   Before Judges Rothstadt and Susswein.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Atlantic County,
                   Indictment No. 18-01-0074.

                   John J. Santoliquido, Assistant Prosecutor, argued the
                   cause for appellant (Damon G. Tyner, Atlantic County
                   Prosecutor, attorney; John J. Santoliquido, of counsel
                   and on the brief).

                   Tamar Y. Lerer, Assistant Deputy Public Defender,
                   argued the cause for respondent (Joseph E. Krakora,
                   Public Defender, attorney; Tamar Y. Lerer, of counsel
                   and on the brief).

PER CURIAM
      This matter returns to us for the third time after two prior remands relating

to the trial court's decision on defendant's motion to suppress evidence. See

State v. Phillips, Docket No. A-3953-18 (App. Div. Nov. 18, 2019) (Phillips I);

State v. Phillips, Docket No. A-3939-19 (App. Div. Nov. 13, 2020) (Phillips II).

The matter is again before us after we granted the State's latest motion for leave

to appeal from the trial court's granting of defendant's motion to suppress. The

trial court considered the matter on the record on December 14, 2020 before

entering its order on December 21, 2020 suppressing the evidence seized from

defendant's hotel room as more particularly described in our earlier opinions.

See Phillips I, slip op. at 3-5; Phillips II, slip op. at 3-4.

      On appeal, the State argues that contrary to the trial court's conclusion,

the seizure of the suppressed evidence was "authorized under the plain view and

exigent circumstance exceptions to the warrant requirement." We disagree.

      At the December 14, 2020 remand hearing, the trial court placed on the

record the entire history of the matter including its understanding of our earlier

decisions. The court then recounted the testimony from the suppression hearing

and analyzed whether exigent circumstances existed at the time of the incident

that would warrant police officers' entry into the room where defendant had been

staying. Thereafter, it made specific findings as to each of the factors we


                                           2                                 A-1472-20
directed should be considered as set forth in our last opinion. See Phillips II,

slip op. at 8. After placing its findings as to each factor on the record, the court

concluded that there were no exigent circumstances because the police "could

have arrested [defendant] at the doorway, in the hallway. There was no reason

for them to enter that room, and . . . the State has not proven by a preponderance

of the evidenced that there were exigent circumstances." This appeal followed.

      Accepting as we must the trial court's factual findings that are supported

by sufficient credible evidence, and applying our de novo standard of review to

the trial court's legal conclusions, see State v. Harris, 457 N.J. Super. 34, 43-44

(App. Div. 2018), we conclude that the trial court's latest determination was

legally correct, substantially for the reasons stated by the trial court in its oral

decision of December 14, 2020. We only add that it was the State's burden to

establish that it was reasonably necessary to enter defendant's room based on

exigent circumstances rather then bring him into the hallway in order to

effectuate his arrest for a disorderly persons offense 1 and it failed to do so



1
  As we previously recounted, defendant was arrested because a police officer
who was standing in the hallway saw a marijuana cigarette on defendant's bed
when defendant opened his door. After the officer entered the room to arrest
defendant, he saw additional suspected controlled dangerous substances that
were seized and provided the basis for the more serious charges brought against
defendant. See Phillips I, slip op. at 4-5.

                                         3                                    A-1472-20
because, as the trial court found, there simply were no exigencies under the

totality of the circumstances presented in this case.

      Affirmed.




                                        4                             A-1472-20